Citation Nr: 1140844	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for a claimed bilateral hearing loss.




REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 1991, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO.

Although the Veteran initially requested a hearing, the Veteran withdrew his request in a May 2009 written statement.

The now reopened claim of service connection for a bilateral hearing loss is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for bilateral hearing loss in a July 1992 rating decision; he was notified of the rating action and apprised of his appellate rights, but did not appeal in a timely fashion.  

2.  The evidence added since the July 1992 rating decision is neither cumulative nor repetitive of previously considered information and raises a reasonable possibility of substantiating the Veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of service connection for bilateral hearing loss and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary at this time.

The RO initially denied the Veteran's original claim of service connection for bilateral hearing loss in a July 1992 rating decision.  The Veteran was notified of this action and apprised of his appellate rights.  He did not appeal in a timely manner.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998).  

The evidence available at the time of the July 1992 rating decision consisted of a VA examination, service treatment records, and personnel records.  The Veteran was denied service connection for bilateral hearing loss because there was no evidence of a current disability.  

The Veteran sought to reopen his claim in August 2006.  The evidence now includes treatment records, diagnosis/positive nexus opinion, VA examination, and lay statements from the Veteran in support of his claim.  

A September 2007 opinion from Dr. R. S. diagnosed the Veteran with decreased hearing from the military service based on the Veteran's history.  A May 2008 VA examination reflects normal hearing.  However, a May 2009 written statement from a speech pathologist diagnosed the Veteran with hearing loss and discussed the impact on his daily activities.  (See May 2009 Audiological Test Results).

The Board notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Lay statements may also be sufficient to establish a medical diagnosis or nexus); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

That evidence is new and does bear directly on the question of whether the Veteran's bilateral hearing loss was incurred in or aggravated by service.  This evidence provides a more complete picture of the Veteran's disability and its origin, and, thus, is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.  As such, it is considered new and material, and the claim is reopened.  

The Board's finding is also consistent with the Court's (the United States Court of Appeals for Veterans Claims) recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

However, the adjudication of the Veteran's claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss, the appeal to this extent is allowed and subject to further action as discussed hereinbelow.


REMAND

As the noted, the evidence raises the question of an etiological relationship between the Veteran's current hearing loss, if any, and service, the Board finds that a further examination clarifying diagnosis and addressing the question of etiology is necessary.  38 U.S.C.A. § 5103A(d).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take all indicated action to obtain copies of all outstanding records of treatment rendered the Veteran for the claimed hearing loss by VA and/or other health care provider.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the claimed bilateral hearing loss.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should also comment on the May 2008 VA examiner findings, as well as the May 2009 private opinion from the speech pathologist and September 2007 findings of Dr. R. S.

After reviewing the record and examining the Veteran, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that the Veteran has a current hearing loss disability that is due to an event or incident of his period of active service.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


